  Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 8

  AO 91(Rev.08/09) CriminalComplaint

                                   U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida
                 United StatesofAmerica
                                                                    )
                             V.
                                                                    )
              FACUNDO SEBASTIAN DIAZ                               ) casexo. zcl.(,()sq -ylov -r'
                                                                   )
                                                                   )

                                                 CRIM INAL COM PLAINT
         1,thecom plainantin thiscase, statethatthefollowing istrue tothebestofmy knowledgeand belief
                                                                                                                                .

 On oraboutthedatets)of                12/29/2019-1/20/2020             inthecountyof                          Broward              in the
     southern     -   Districtof           Fl
                                            orida            ,   thedefendantts)violated:
                                                       - -


           CodeSection
 Title 18,United StatesCode,                                               OffenseDescri
                                                                                       ption
                                            using anyfacility and meansofinterstate commerce, thatis,knowingly
 Sections2422(:)                            attemptedto persuade, induce,entice, and coerce an individualwho had not
                                            attained the age ofeighteen years, to engage in anysexualactivity forwhich
                                            any person can becharged with a criminalolense.




        Thiscriminalcomplaintisbased on these facts:




        V Continuedontheattachedsheet        .


                                                                                                              -
                                                                                                              ,
                                                                                                              -:
                                                                                                               j-'
                                                                                    y;
                                                                                     :;5
                                                                                       :'
                                                                                 ..---..
                                                                                      .
                                                                            ..w r
                                                                                .AX
                                                                                  a
                                                                                 ...----------     ??7 itk6lll ' fér??t7ttlre

                                                                                Joseph R.Oli
                                                                                           ver, SpecialAgentFB1
                                                                                                 Printednameand title
Sworn to beforeme andsigned inmy presence.


oate:    t > $ I oC.6
                                                                                                   Judge'
                                                                                                        ssignattt
                                                                                                                re
City andstate:              Fbrtkauderdale, Florida                           PatrickM .Hunt, U.S.Magistrate Judqe
                                                                                                 Printed nameand title
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 8




                    AFFIDAVIT IN SVPPORT O F CRIM INAL COM PLAINT
          1,Joseph R.Oliver, having been duly sw orn, hereby deposeand state:

                        INT RO DU C TIO N A N D A G E NT BA C K G R O UN D

                lam a SpecialAgent(CtSA'')with the FederalBureau oflnve
                                                                              stigation (d$FB1'')7
   United StatesDepartmentofJustice (tkDOJ''), currently assigned to the Child Exploitation and
  HumanTraffickingTaskForce(ûtCEHTTF'')oftheFB1'sM iamiDivision.M y dutiesinvolvethe
  investigation ofavariety ofviolationsoffederalcrim inallaw involving thesexualexploitation of

  children,including the sexualentieementofm ino
                                                rs. lhavebeen an FBISA since August2016.
  Priorto my employm entwith theFBI, 1worked asaPolice Officerand Crim esAgainstChild
                                                                                                    ren
  D etective w ith the Lexington Police D epartm entin K
                                                           entucky from August2012 to August2016
  whereIrespondedto and investigated casesinvolving violentcrim ej againstchildren
                                                                                            .


                lam a law enforcem entofficerw ithin the m eaning ofTitle 18
                                                                                 ,   U nited States Code
 (t;U.S.C.''),Section2510(7),and lam empowered bylaw toconductinvestigations,execute and
 serve search wanunts,and m ake arrestsforoffensesenumerated i
                                                             n Title 18 oftheUnitesStates
 Code,and foroffensesagainsttheUnited States.

                This affidavitis made in supportofprobable cause for the arrest of FA CUN DO

 SEBASTIAN DIAZ (ûtDlAZ'')who did, using any facility and m eans ofinterstate commer
                                                                                                    ce,
 know ingly attem ptto persuade, induee,entice
                                               ,   and coerce an individualwho had notattained the
 age ofeighteen years, to engage in any sexualactivity forw hich a person can be
                                                                                        charged with a
crim inaloffense, in violation ofTitle 18, United StatesCode
                                                              ,   Section2422(17).Sincethisaffidavit
is being submitted forthe limited purpose of dem
                                                       onstrating probable cause in supportof the
crim inalcomplaintagainstDIAZ, lhavenotincludedeachandeveryfactknownbym
                                                                                          econcem ing
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 8



   thisinvestigation,and have included only thosefactsand circum stancesthat1believe aresufticient

   to establish probable cause forthe issuance ofthe requested crim inalcom plaintand arrestw arrant.

   Theinfonuation contained inthisaffidavitisbaseduponm ypersonalknow ledgeand observations,

   m y training and experience,and infonuation obtained from other law enforcem ent officers and

  w itnesses.

                                        PR O BABL E CA U SE

                 On January 10,2020, a Task Force Officer w ith H ollyw ood Police Departm ent

  interviewedal3-year-oldminorvictim (ûtMV'')inreferencetoonlineenticement.M V movedto
  theU nited Statesatoraround Octoberof2019, waslonely,andwashavingadifficulttim em aking

  friends. Therefore,M V downloaded the app called M onkey, which isa socialapp designed to

  m eetnew people via video chatand typed m essages. W hile on M onkey, a m ale nam ed Sebastian

  orCtseb''forshort(later identified by law enforcementasFACUNDO SEBASTIAN DIAZ),
  m essaged her. D IAZ described him self as l7-year-old Hispanic m ale.            Eventually, the
  conversation m oved to Snapchat, Instagram , and standard text m essaging w here D IA Z

  comm unicated hisintentto m eetup with M V in-person. Initially,M V fed into ittheplan,butshe

  had no intention in m eeting up with DIAZ. D IAZ liked M V ,boughthera Christm as present, and

  could notw aitto m eetup w ith herin-person.

                 M V becameuncom fortable,scared,and nervous;therefore, M V told DIAZ shedid

  notwanttotalk anym ore. In response,M V blocked DIAZ on M onkey, Snapchat,and Instagram .

  One day, M V becam e bored and w as lonely, so she unblocked D IA Z. D uring one of the

  conversations,D IAZ asked for her location and M V senthim the GPS location ofherresidence.

  In response,D IA Z sent M V a picture ofa m ap w ith a circle around the tennis courts, explaining
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 8



   he could m eetherthere. D IAZ stated,;$l'm seriously like 5 blocks from u lolIcan go w alking.''

   M V becam e nervous because D IA Z w as a strangerand blocked him again. M V has nottalked to

   him since.

          6.     M V savedDIAZ in herphoneasfdseb''who utilized phonenum ber305-766-0210.

  M V estim atedthey communicated on-and-offforapproxim ately two m onthsbetween thevarious

  applications.DIAZ sentapictureofhisface,which depictedaHispanicm ale, w hom M V believed

  to beinhis20seventhoughheidentitied him selfas17 yearsold. M V told DIAZ shewas13 years

  old. D IA Z also asked her if she w anted to sm oke weed and drink tequila w ith him . H e also

  referred to M V as idB abe''and told herhe w anted to kiss her.

                 M V'smotherlaterlookedthroughherphoneand locatedthem essages. H erm other

  becam e w orried,had a conversation w ith heraboutit, and reported theincidenttotheHollywood

  Police D epartm ent. Verbaland w ritten consent w as granted to search M V 's phone and assum e

  heronlineidentity.

                 A n open source search oftelephone num ber,305-766-0210, revealed itwaslisted

  to FACUNDO SEBASTIAN DIAZ with a registered address of 5901 W ashington Street,

  Apartm ent 248, Hollywood, Florida 33023. This address was within walking distance,

  approxim ately 1.5 m iles,from M V'sresidence as described by Sebastian orûcseb''5 utilizing the

  above telephone num ber. A search of that address within the Florida Driver and Vehicle

  lnformation Database ($CDAVlD'') revealed the resident of that apartment was FACUNDO
  SEBASTIAN DIAZ with a date ofbirth ofOctober27, 1987,m aking him 32 years old. The

  driver'slicense photograph ofD IA Z appeared strikingly sim ilarto the photographslocated on the

  lnstagram account,ûtspectrenight d''> thatM V com m unicated w ith him on. Furtherm ore,one of
                                   .- .




                                                   3
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 8



   the Snapchataccountsthe subjectused to communicatewith M V wasStelsebasloz7'' ttseb''is   .



   found in the middle ofthisSnapchatm onikerand thenumbersû$1027''arethe firstfourdigitsof

   DIAZ'birthdate,October27.

           9.     On Thursday,January 16, 2020,a1aw enforcem entofficeracting in an undercover

   capacity (the k$UC'')initiated contactviatextmessage with DIAZ,who wassaved asûkseb''in
   M V'sphone and utilized phone num ber305-766-0210. D uring the conversation, D IAZ m ade a

   few com mentsregarding M V'sagesuch as, (tYou areobviously toom ature forkidsyourage''and

   Sklwike lsaid,you are way too m ature for guysand girlsyourage that'swhy it'shard foryou to

  find friends. You are in a totally differentlevel''. ln response to this,the U C replied StM aybe
                                                                                          ,

  you're right...13 year olds are im m ature. How o1d do you think 1act?'' DIAZ answered, çiYou

  actlikeyouare 16-17.That'swhy1enjoytalkingtoyou''.Thetopicsofattendingschool, living
  w ith herm om ,and being grounded w ere also discussed, w hich can beindicative ofsom eone under

  eighteen yearsofage.

          10.    In the middle of the conversation, D IA Z sent the UC an audio file, which he

  recorded ofa song he sang while playing the guitar. The file'sname wasûûW ashington St.m 4a'',

  which wasthe nam e ofthe streetDIAZ liveson according to hisFlorida driver'slicense. D IAZ

  was also known to play guitar in a band and one of the Snapchat accounts he previously

  com m unicated w ith M V on w as Skguitargodlike''. Also,approxim ately mid-conversation DIA Z
                                                                                          ,


  told the U C he stillhad M V 's gift, which he ended up sending a picture of. The giftw as Bebe's

  K issM e Parfum Spray for W om en.

                 In addition,throughout the conversation with the U C , DIA Z refen-ed to M V as

  tûattractive'',ûkbeautiful'',isgorgeous'', t'looking am azing'', and tûhotaf'. Youraftiantisaware that
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 8



   cdat''stands for (tas fuck''. DIA Z also stated,CiI m iss looking atyour bikinipic lol'' ûtYeah I'm

   gonna im agine yourbikinipic 101'',and l'Sucksyou don'thavethatbikiniin yourlG''. The UC

   asked,tûW hy do you w antto seethatso bad?'' DIA Z laterexplained he m ightlddo things looking

   atthatpic''and specifically tdthingsthatinclude m y hand''.

          12.      From this point forward, the conversation turned very graphic where DIAZ,

   explained allthe sexualacts he wanted forthe tw o ofthem to perform on one anotherto inelude

  m utualm asturbation and oralsex. ln the contextofsexualactivity, DIAZ advised hecould teach

  M V and stated,ûil'oryou 1'11bethebestteaeher.'' DIAZ described the size ofhispenisasdt7 %

  big''and (ka little bigger than the size of yourphone''. D IAZ previously referenced M V 's phone

  as an i-phone 11 Pro.

                   Tow ard the end of the conversation,DIA Z expressed his desire to m eet up with

  M V in-person. DIAZ asked,tscan you sneak out?''and attempted to setup atim eforthetwo of

  them to m eet.

                   On Friday, January 17,2020, D IAZ and the U C again com m unicated via text

  m essage. DIA Z com m ented on M V 's physieal appearanee,he w anted her to sneak out of the

  house,he discussed his desire to be her ûkteacher'',and to engage in sexual activity w ith her to

  include m utualm asturbation and oralsex. D IAZ also agreed to bring tdfruity''flavored condom s

  forM V to use during oralsex.

                   On Saturday,January 18,2020,DIAZ and theU C continued com municating via

  textmessage. DIAZ again diseussed his desire forM V to sneak outofthe house. D uring this

  conversation,plansw ere also developed to have an in-person m eeting to engage in sexualactivity
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 8



   on M onday m orning,January 20,2020. D IA Z described the outfithe w anted M V to w earand the

   sexualactivity he w anted to engage in w ith M V to include oralsex.

                 O n Sunday,January 19,2020,D IA Z and the U C further com m unicated via text

   m essage. A gain,the in-person m eeting w asdiscussed alongw ith the outtithew anted M V to w ear.

   D IA Z also senta video taken from inside ofhis m otor vehicle,w hich w as a Volksw agen Jetta.

   D IA Z further described the sexualactivity he w anted to engage in w ith M V to include oraland

   vaginalsex.

                 On M onday, January          2020, DIA Z anived at the designated location in

   H ollyw ood,Florida to m eetw ith M V ,while driving a V olksw agen Jetta. D IAZ w as taken into

   federalcustody withoutincident. The search incidentto arrestrevealed DIAZ was in possession

   of one tropical flavored condom , his keys, and a cell phone. Also, in plain view ,inside the

   V olkswagen Jetta,a giftbag w hich D IA Z had previously discussed bringing for M V via text

  nnessage vvas observed.




                                          C O N CLU SIO N

                 Based on the forgoing,Irespectfully subm itthatthere is probable cause to believe

  thatFA CUN D O SEBA STIA N D IAZ,did,using any facility or m eans of interstate com m erce,

  know ingly attem ptto persuade,induce,entice,and coerce any individualw ho had notattained the




                                                  6
Case 0:20-mj-06029-PMH Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 8



   age ofeighteen years,to engage in any sexualactivity for which any person can be charged w ith

   acriminaloffense,inviolationofTitle18,United StatesCode,Section 2422417).


          FU R TH ER Y O U R A FFIA N T SAY ETH N A U G H T.                    .- --
                                                                      .-   ''
                                                                                    r 7*      4
                                                                 ..<.--


                                                                           .            .
                                                                                            >''
                                                            Joseph '.  lver -e ' -.A-g
                                                                                     -ent
                                                            FederalBureau ofInvestigation
   Subscribed and sw orn to before m e
   thisQ $ day ofJan y, 2020.


   PA TR IC K M .H UN T
   UN ITED STA TES M A GISTR A TE JUD G E
